     Case: 3:18-cv-00120-DMB-RP Doc #: 16 Filed: 09/29/20 1 of 1 PageID #: 1498




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              OXFORD DIVISION

ZACHARY COZART                                                               PETITIONER

V.                                                               NO. 3:18-CV-120-DMB-RP

ORA STARKS, et al.                                                         RESPONDENTS


                                   FINAL JUDGMENT

       In accordance with the Order entered this day, Zachary Cozart’s petition for a writ of

habeas corpus is DISMISSED without prejudice for failure to prosecute.

       SO ORDERED, this 29th day of September, 2020.

                                                  /s/Debra M. Brown
                                                  UNITED STATES DISTRICT JUDGE




                                             1
